                Case 2:20-cv-01061-RSL Document 12 Filed 08/10/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7                                 UNITED SATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9
      G/R MEEKER STREET LLC,
10                                                         Case No. 2:20-cv-01061
                                      Plaintiff,
11                                                         ORDER GRANTING STIPULATED
                      v.                                   MOTION TO EXTEND TIME TO
12                                                         ANSWER COMPLAINT
13    EQUILON ENTERPRISES LLC dba SHELL
      OIL PRODUCTS US,
14
                                      Defendant.
15

16            This matter comes before the Court on the parties’ stipulated motion to extend the deadline
17
     to answer the complaint.
18
              On August 7, 2020, the parties submitted the instant stipulation requesting that the
19
     deadline to answer or otherwise respond to the Complaint in the above captioned action be
20

21   extended for a total of 21 days to September 2, 2020.

22            IT IS SO ORDERED.

23            Dated this 10th day of August, 2020.
24

25
                                                         A
                                                         HON. ROBERT. S. LASNIK
                                                         U.S. DISTRICT COURT JUDGE
26

         -1                                                                 BEVERIDGE & DIAMOND, P.C.
                                                                             600 University Street, Suite 1601
                                                                                          Seattle, WA 98101
                                                                                              (206) 315-4800
               Case 2:20-cv-01061-RSL Document 12 Filed 08/10/20 Page 2 of 2



      Presented by:
 1

 2    STOEL RIVES, LLP

 3    s/Maren Norton
      Maren Norton, WSBA #35435
 4    Alexandra Kleeman, WSBA #44163
      600 University Street, Suite 3600
 5
      Seattle, WA 98101
 6    Telephone: 206.624.0900
      Email: Maren.norton@stoel.com
 7    Email: Alexandra.kleeman@stoel.com

 8    Attorneys for Plaintiff
 9

10   BEVERIDGE AND DIAMOND, P.C.

11   s/Allyn L. Stern
     Allyn L. Stern, WSBA #55270
12   Loren R. Dunn, WSBA #17135
     Tracy Y. Williams, WSBA #35239
13   600 University St., Ste. 1601
14   Seattle, WA 98101
     Telephone: 206-620-3027
15   Telephone: 206-315-4810
     Telephone: 206-315-4820
16   Email: astern@bdlaw.com
     Email: ldunn@bdlaw.com
17
     Email: twilliams@bdlaw.com
18
     Attorneys for Defendant
19

20

21

22

23

24

25

26

         -2                                                 BEVERIDGE & DIAMOND, P.C.
                                                             600 University Street, Suite 1601
                                                                          Seattle, WA 98101
                                                                              (206) 315-4800
